Title: From James Madison to Nathan Sanford, 17 February 1806 (Abstract)
From: Madison, James
To: Sanford, Nathan


                    § To Nathan Sanford. 17 February 1806, Department of State. “I have received your letter of the 13th. instant [not found] respecting the expedition of Leander. Should you in the further pursuit of the facts, ascertain reasonable evidence to convict any of the parties concerned of a violation of the laws, I request you to enter prosecutions, without waiting for further directions.”
                